DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2008-097940 to Horie (machine translation relied upon herein).
	Regarding claim 1, Horie teaches an all-solid-state battery comprising
a cathode comprising a cathode layer 13 (Figs. 1, 3A, 3C, 3D, p. 6 of the translation)
an anode comprising an anode layer 15
a solid electrolyte layer 17/17a disposed between the cathode layer 13 and the anode layer 15 (middle p. 9, bottom of p. 15 through middle p. 18)
wherein a width of the cathode layer 13 is smaller than a width of the anode layer 15 and a width of the solid electrolyte layer 17/17a (p. 8)
wherein the solid electrolyte layer 17/17a comprises a non-facing portion (most of portion 17a) where the solid electrolyte layer does not face the cathode layer 13 and a facing portion (most of portion 17) where the solid electrolyte layer faces the cathode layer.
The binder content of the non-facing portion is primarily the binder content of portion 17a, which lacks an electrolyte salt by design and is formed entirely of binder (“porous sheet” described in top half of p. 18 of the translation is formed of resin; bottom half of p. 12 discusses equivalency of a binder and a resin). The binder content of the facing portion is primarily the binder content of portion 17, which is reduced due to the presence of electrolyte salt or inorganic solid (“gel polymer electrolyte” or “all-solid electrolyte” discussed on p. 16-17). Therefore the non-facing portion comprises a binder concentrated region where a binder content of the first region is larger than a binder content of the second region. 

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2018/0076495 to Park.
Regarding claim 1, Park teaches a battery comprising
a cathode 120 comprising a cathode layer 120a (Fig. 1B, ¶0033-0035)
an anode comprising an anode layer 100
a solid electrolyte layer 110/140 disposed between the cathode layer 120a and the anode layer 100 (¶0094-0099)
wherein a width of the cathode layer 120a is smaller than a width of the anode layer 100 and a width of the solid electrolyte layer 110/140 (layer 120a does not extend as far in the lower right-upper left dimension of Fig. 1B as layer 100 or 110/140)
wherein the solid electrolyte layer 110/140 comprises a non-facing portion (in the curved portion near surface 117) where the solid electrolyte layer does not face the cathode layer 120a and a facing portion 125 where the solid electrolyte layer faces the cathode layer.
A portion 110 of the solid electrolyte layer 110/140 is formed of a binder (organic film having a plurality of pores) and an ion-conductive polymer electrolyte in an embodiment, wherein the binder is one of a selection of resins (¶0096). A portion 140 of the solid electrolyte layer 110/140 is entirely formed similar binder resins (¶0049), and therefore necessarily has a higher binder content than the portion 110. The portion 140 is formed only in the non-facing portion, and therefore a binder content of the non-facing portion is larger than a binder content of the facing portion. 
The permanent structure of Park’s battery is comprised entirely of solids (the air that is oxidized is not stored in the battery, ¶0006, 0139, 0148). Therefore Park’s battery reads on an all-solid state battery.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park. 
Regarding claim 2, Park teaches a battery comprising
a cathode 120 comprising a cathode layer 120a (Fig. 1C, ¶0033, 0034, 0040)
an anode comprising an anode layer 100
a solid electrolyte layer 140/110 disposed between the cathode layer 120a and the anode layer 100 (¶0094-0099)
wherein a width of the cathode layer 120a is smaller than a width of the anode layer 100 and a width of the solid electrolyte layer 140/110 (layer 120a does not extend as far in the lower right-upper left dimension of Fig. 1C as layer 100 or 140/110)
wherein the solid electrolyte layer 140/110 comprises a non-facing portion (in the curved portion near surface 124) where the solid electrolyte layer does not face the cathode layer 120a and a facing portion 125 where the solid electrolyte layer faces the cathode layer.
A portion 110 of the solid electrolyte layer 140/110 is formed of a binder (organic film having a plurality of pores) and an ion-conductive polymer electrolyte in an embodiment, wherein the binder is one of a selection of resins (¶0096). A portion 140 of the solid electrolyte layer 140/110 is entirely formed similar binder resins (¶0049), and therefore necessarily has a higher binder content than the portion 110. The portion 140 is formed only in the non-facing portion, and therefore a binder content of the non-facing portion is larger than a binder content of the facing portion. 
The permanent structure of Park’s battery is comprised entirely of solids (the air that is oxidized is not stored in the battery, ¶0006, 0139, 0148). Therefore Park’s battery reads on an all-solid state battery.
The non-facing portion is divided into two in the vertically thickness direction along the dotted line in Marked-up Fig. 1C below. Also shown is, for a thickness of the non-facing portion, a cathode layer-side surface of the non-facing portion determined as zero, and an anode layer-side surface thereof determined as 1. A first region is determined at a position from the cathode layer-side surface, and a second region is determined from the anode layer side. Since the first region of the non-facing portion is coincident with the portion 140, which is entirely binder, a binder concentrated region where a binder content of the first region is larger than a binder content of the second region.
[AltContent: textbox (second region)][AltContent: arrow][AltContent: textbox (first region)][AltContent: arrow][AltContent: connector][AltContent: textbox (0)][AltContent: textbox (1)][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    408
    550
    media_image1.png
    Greyscale

A skilled artisan would understand that the positioning of the first region from 0 to 1 depends on the geometry of the battery (curvature of a folded portion described in ¶0037), and the thickness of portion 110 of the solid electrolyte layer 140/110 (¶0087), which would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary in order to optimize energy density and/or anode isolation (¶0007, 0041, 0088).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/               Primary Examiner, Art Unit 1726